Citation Nr: 1621020	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from February 9, 2006, to January 13, 2010, and as 70 percent disabling January 13, 2010, to May 7, 2014.

2.  Entitlement to service connection for kidney cancer, to include as a result of herbicide exposure and/or secondary to service-connected prostate cancer.

3.  Entitlement to service connection for peripheral neuropathy of the hands, bilaterally, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was thereafter transferred to the RO in Philadelphia, Pennsylvania.

On August 13, 2012, the Veteran and his spouse testified in person at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The PTSD rating matter was previously before the Board in March 2015, at which time the Board increased from 50 to 70 percent the Veteran's PTSD disability rating, effective from January 13, 2010, to May 6, 2014, but denied a rating in excess of 50 percent prior to that time.  (The Board notes that effective May 7, 2014, the Veteran was awarded a 100 percent disability rating for his PTSD.)  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied a rating in excess of 50 percent prior to January 13, 2010, and a rating in excess of 70 percent thereafter, and remand the matter, which motion was granted by the Court that same month.  The basis for the Joint Motion was the Board's failure to discuss why the report of a May 7, 2014, VA examination did not support the assignment of a higher rating prior to the date of the examination.

Regarding the issues of entitlement to service connection for kidney cancer and bilateral peripheral neuropathy, the Board notes that those matters were previously remanded for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) in response to the Veteran's disagreement with the RO's November 2014 denial of those claims.  An SOC was issued in April 2015 and the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) that same month.  Accordingly, although not certified for appeal, the Board finds that these matters are appropriately before it at this time.

The Board notes that also remanded by the Board in March 2015 were the issues of entitlement to service connection for hypertension and sleep apnea and to a total disability evaluation based on individual unemployability (TDIU) prior to March 11, 2013.  A review of the record reveals that the AOJ is in the process of undertaking the additional development ordered by the Board in its remand action.  As the AOJ had not yet readjudicated those issues, they are not currently before the Board.

Lastly, the Board notes that via a March 2015 rating action, the RO effectuated the Board's grant of a 70 percent disability evaluation for PTSD, effective from January 13, 2010, to May 7, 2014.  In February 2016, the RO received from the Veteran a notice of disagreement (NOD) as to the March 2015 rating decision, wherein the Veteran asserted his disagreement with the rating 70 percent assigned and argued that he is entitled to a 100 percent evaluation for his PTSD from 2010 or, alternatively, that he should be assigned a TDIU.  Action need not be taken in response to the Veteran's February 2016 NOD as the issue of entitlement to an increased PTSD rating prior to May 7, 2016, is on appeal and the issue of entitlement to TDIU was previously remanded by the Board.



FINDING OF FACT

The evidence of record fails to document a neurological disorder of the right or left hand.

CONCLUSION OF LAW

The Veteran does not have neuropathy of the left or right hand or upper extremity that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in July 2014.  (In this regard, the Board notes that VCAA notice response returned by the Veteran in August 2014 indicated that the notice provided was in response to his May 2013 claim.)  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), private treatment records, VA treatment records, and statements from the Veteran and his spouse.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim decided herein and the Board is also unaware of any such outstanding evidence.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection that is denied herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  The Board finds, however, that the evidence of record is such that the duty to obtain medical examinations was not triggered in connection with the Veteran's claim of service connection for peripheral neuropathy of the hands.  As will be discussed in further detail below, the evidence fails to establish a diagnosis of the claimed condition.  There is also only one notation of neurological complaints in the Veteran's VA treatment records and there is no evidence to suggest that that symptom may be related the Veteran's military service, to include his presumed exposure to herbicides, as there is no indication of neurological symptoms in service and the Veteran has not alleged a continuity of such symptoms since service.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for peripheral neuropathy of the hands.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing when VA's duty to provide a medical examination is triggered); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, there are certain diseases, including early-onset peripheral neuropathy, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  As evidenced by the RO's grant of service connection for prostate cancer on a presumptive basis, the Veteran's in-service exposure to herbicides has been conceded in this case.  See 38 C.F.R. § 3.307(a)(6)(i)).

In May 2013, the Veteran filed a claim of service connection for peripheral neuropathy of the hands, bilaterally.  The Veteran proffered no theory as to why he believed service connection for such was warranted and did not raise any specific assertion of error with regard the RO's denial of service connection for peripheral neuropathy of the hands in his December 2014 NOD.

Upon review of the record, the Board finds that service connection for the Veteran's claimed peripheral neuropathy of the hands is not warranted as the objective medical evidence of record fails to reveal that the Veteran indeed has any diagnosed neuropathy or radiculopathy of either hand or upper extremity.  The Board acknowledges that a May 3, 2011, treatment entry, which is contained amongst the Veteran's VA treatment records associated with his Virtual VA file, indicates that the Veteran had complaints of some tingling to his left hand and foot.  The records, however, contain no diagnosis or other indication of neuropathy, neuralgia, or radiculopathy.  Indeed, neuropathy, neuralgia, or radiculopathy are not listed as an active problem or under the Veteran's past medical history, and it does not appear that the Veteran has ever been prescribed any medication used to treat neuropathy, neuralgia, or radiculopathy.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  Although there is one notation of having a tingling sensation in his left hand, no diagnosis of neuropathy or radiculopathy of either hand or upper extremity is apparent from the record currently before the Board.  Further, while lay evidence can be competent and sufficient to establish a diagnosis of a condition, the Veteran has not proffered evidence of a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence can be competent and sufficient to establish a diagnosis of a condition).  The Board stresses that other than filing a claim of service connection for peripheral neuropathy of the hands, the Veteran has provided no detail regarding the claimed disability, to include indicating when the disability was incurred or diagnosed; nor did he elaborate on why he believes the claimed disability is attributable to service.  Given the lack of evidence establishing a currently diagnosed disability that could be reasonably encompassed within the scope of the Veteran's claim, the Veteran's claim of service connection for peripheral neuropathy of the hands must be denied.  See 38 U.S.C.A. § 1110 (West 2014); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that service connection cannot be awarded in the absence of competent evidence of current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").

In this regard, the Board notes that because the evidence failed to show a diagnosis of hand or upper extremity neuropathy, a grant of service connection based on the Veteran's presumed herbicide exposure is also not warranted, to extent that presumption would be applicable.  In finding that service connection is not warranted in this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for peripheral neuropathy of the hands, bilaterally, is denied.


REMAND

Turning first to the Veteran's claim of service connection for kidney cancer, in his December 2014 NOD, the Veteran proffered his believe that his kidney cancer may be attributable to his in-service exposure to herbicides and/or possibly to his service-connected prostate cancer.  As stated above, the Veteran's in-service exposure to herbicides has been conceded.  A disability benefits questionnaire pertaining to kidney conditions was associated with the Veteran's VBMS file in July 2013, the report of which shows that the Veteran underwent a right radical nephrectomy in May 2013 and that his kidney cancer was then under surveillance.  It is unclear whether that questionnaire was filed out upon request by the Veteran or by the RO.

In any event, the Board observes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for kidney cancer.  Although his STRs contain no indication of a renal disorder in service and kidney cancer is not a condition that is associated with exposure to "herbicide agents" and thus presumed to have been incurred in or aggravated during active military service, 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e), given the Veteran's specific theories of service connection and his presumed exposure to herbicides, the Board finds that further development is necessary as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (stating that a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure).  Accordingly, the Board finds that the claim of service connection for kidney cancer must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's claimed kidney cancer in accordance with the remand directives set forth below.

Turning to the PTSD rating matter, as noted above, in its March 2015 decision, the Board determined that a rating of 70 percent, but no higher, was warranted for the Veteran's PTSD from January 13, 2010, to May 7, 2014.  (Again, the Board notes that the RO awarded a 100 percent rating, effective from May 7, 2014.)  The Board also denied a rating in excess of 50 percent prior to January 13, 2010.  The Board's decision was then vacated by way of the Court's grant of the parties' Joint Motion, wherein it was agreed that the Board had erred by failing to discuss the report of a May 7, 2014, VA examination in its analysis of whether the evidence supported the assignment of a rating in excess of 50 percent at any point from February 9, 2006, to May 7, 2014.  The matter was thus remanded for the Board to "consider whether the symptomatology and occupational and social impairment found in the May 7, 2014 examination supports an increased rating prior to the date of the examination."  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (noting that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

A review of the May 7, 2014, VA examination report shows that since the Veteran was last evaluated in January 2010, he had separated from his wife from December 2012 to April 2013 "as a result of his irritability and inability to control his anger which resulted in his threatening to kill his wife," and had lost his job as a driver due to his inability to get medical clearance needed to renew his commercial driver's license due to having received PTSD treatment."  The examiner opined that the Veteran had "experienced a severe exacerbation of PTSD symptoms since his last evaluation in June 2010 resulting in a complete inability to work and no social functioning at all beyond attending church briefly once per week due to this exacerbation in PTSD symptoms."  The examiner then assigned a global assessment of functioning (GAF) score of 35.  It would appear from the Joint Motion that the parties agreed that the examiner's language raises a question as to when exactly the Veteran's PTSD advanced to the point of total social and occupational impairment.

Notably, although the examiner expressed her belief that the Veteran had experienced an exacerbation of PTSD since 2010, she did not indicate at what point in time the Veteran had becoming totally impaired from a social and occupational standpoint as a result of his PTSD.  The Board also points out that it is unclear from the evidence currently of record when exactly the Veteran ceased working, although the evidence suggests that it was sometime in 2013.  (The Board points out that tax records shows earned income in 2013.)  The Board also notes that although not argued by the parties, it would appear the January 2010 VA examination report raises a similar question as to what point in time the Veteran's PTSD increased in severity.  Indeed, the January 2010 VA examiner stated that the Veteran's PTSD symptoms "are intense and appear to be worsening when compared to when he was seen in 2006."

Overall, the Board finds that in order to comply with the terms of the parties' Joint Motion, and in an effort to avoid additional future remands, additional development in the form of a retrospective medical opinion addressing the severity of the Veteran's PTSD from 2006 forward would be helpful in this case.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008).  Such an opinion will assist the Board in being able to provide an adequate statement of reasons and bases for any future determinations regarding the assigned disability ratings for the Veteran's PTSD, as the January 2010 and May 2014 VA examiners seem to suggest that the Veteran's PTSD worsened prior to when he was examined, but do not indicate when such a worsening in fact occurred.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should also ensure that all relevant VA treatment records dated since August 2015 have been associated with the record.

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for kidney cancer.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. The examiner must review the entire record and take a detailed history from the Veteran.  Specifically, the examiner must elicit from the Veteran a full description of any renal symptomatology experienced during service and since service.  All necessary tests and studies must be conducted.

The examiner must then provide an opinion as to whether it is at least as likely as not that the Veteran's kidney cancer is attributable to the Veteran's active military service, to include his presumed exposure to herbicides.

An opinion should also be provided as to whether the Veteran's kidney cancer is in any way attributable to or has been made chronically worse by the Veteran's service-connected prostate cancer.

All examination results, along with the complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.  

3.  The AOJ should arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to provide a longitudinal analysis of the severity of the Veteran's PTSD from February 2006 forward.  

The clinician is directed to review the medical and lay evidence or record, paying particular attention to the 2010 VA examiner's assessment that the Veteran's PTSD symptoms "are intense and appear to be worsening when compared to when he was seen in 2006" and the 2014 VA examiner's opinion that the Veteran had "experienced a severe exacerbation of PTSD symptoms since his last evaluation in June 2010 resulting in a complete inability to work and no social functioning at all beyond attending church briefly once per week due to this exacerbation in PTSD symptoms."  The VA clinician is then requested to identify, if possible, at what point the Veteran's PTSD increased in severity between 2006 and 2010 and between 2010 and 2014.  If the clinician is not able to identify an exact date, the clinician should provide an estimated timeframe within which is reasonable to conclude that the Veteran's PTSD had worsened.

If the VA clinician finds that he or she is unable to provide answers to the above questions, the clinician should explain the inability to do so and identifying precisely what facts could not be determined.  (If the clinician indicates that examination of the Veteran is necessary to comply with the opinion request, the AOJ should schedule an examination accordingly.)

4.  The retrospective medical opinion must be the reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand. Specifically, as explained above, if the clinician is unable to provide an opinion or cannot do so without resorting to speculation, the clinician must explain why.  If the opinion is insufficient, it must be returned to the clinician for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  (If the AOJ has not yet completed its development and readjudication of the previously remanded issues of entitlement to service connection for hypertension and sleep apnea and to TDIU, the AOJ should undertake to re-adjudcate all remanded issues prior to returning the case to the Board.)  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


